
	

113 HR 4414 : Expatriate Health Coverage Clarification Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4414
		IN THE SENATE OF THE UNITED STATES
		April 30, 2014ReceivedAN ACT
		To clarify the treatment under the Patient Protection and Affordable Care Act of health plans in
			 which expatriates are the primary enrollees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Expatriate Health Coverage Clarification Act of 2014.
		2.Treatment of expatriate health plans under ACA
			(a)In generalSubject to subsection (b), the provisions of (including any amendment made by) the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and of title I and
			 subtitle B of title II of the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152) shall not apply with respect to—
				(1)expatriate health plans;
				(2)employers with respect to any such plans for which such employers are acting as plan sponsors; or
				(3)expatriate health insurance issuers with respect to coverage offered by such issuers under such
			 plans.
				(b)Minimum essential coverage and eligible employer-Sponsored planFor purposes of section 5000A(f) of the Internal Revenue Code of 1986, and any other section of the
			 Internal Revenue Code of 1986 that incorporates the definition of minimum
			 essential coverage provided under such section 5000A(f) by reference,
			 coverage under an expatriate health plan shall be deemed to be minimum
			 essential coverage under an eligible employer-sponsored plan as defined in
			 paragraph (2) of such section.
			(c)Qualified expatriates and dependents not United States health risk
				(1)In generalFor purposes of section 9010 of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note
			 prec.), for calendar years after 2014, a qualified expatriate (and any
			 dependent of such individual) enrolled in an expatriate health plan shall
			 not be considered a United States health risk.
				(2)Special rule for 2014The fee under section 9010 of such Act for calendar year 2014 with respect to any expatriate health
			 insurance issuer shall be the amount which bears the same ratio to the fee
			 amount determined by the Secretary of the Treasury with respect to such
			 issuer under such section for such year (determined without regard to this
			 paragraph) as—
					(A)the amount of premiums taken into account under such section with respect to such issuer for such
			 year, less the amount of premiums for expatriate health plans taken into
			 account under such section with respect to such issuer for such year,
			 bears to
					(B)the amount of premiums taken into account under such section with respect to such issuer for such
			 year.
					(d)DefinitionsIn this section:
				(1)Expatriate health insurance issuerThe term expatriate health insurance issuer means a health insurance issuer that issues expatriate health plans.
				(2)Expatriate health planThe term expatriate health plan means a group health plan, health insurance coverage offered in connection with a group health
			 plan, or health insurance coverage offered to a group of individuals
			 described in paragraph (3)(B) (which may include dependents of such
			 individuals) that meets each of the following standards:
					(A)Substantially all of the primary enrollees in such plan or coverage are qualified expatriates, with
			 respect to such plan or coverage. In applying the previous sentence, an
			 individual shall not be taken into account as a primary enrollee if the
			 individual is not a national of the United States and resides in the
			 country of which the individual is a citizen.
					(B)Substantially all of the benefits provided under the plan or coverage are not excepted benefits
			 described in section 9832(c) of the Internal Revenue Code of 1986.
					(C)The plan or coverage provides benefits for items and services, in excess of emergency care,
			 furnished by health care providers—
						(i)in the case of individuals described in paragraph (3)(A), in the country or countries in which the
			 individual is present in connection with the individual’s employment, and
			 such other country or countries as the Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury and the
			 Secretary of Labor, may designate; or
						(ii)in the case of individuals described in paragraph (3)(B), in the country or countries as the
			 Secretary of Health and Human Services, in consultation with the Secretary
			 of the Treasury and the Secretary of Labor, may designate.
						(D)In the case of an expatriate health plan that is a group health plan offered by a plan sponsor
			 that—
						(i)also offers a qualifying minimum value domestic group health plan, the plan sponsor reasonably
			 believes that the benefits provided by the expatriate health plan are
			 actuarially similar to, or better than, the benefits provided under a
			 qualifying minimum value domestic group health plan offered by that plan
			 sponsor; or
						(ii)does not also offer a qualifying minimum value domestic group health plan, the plan sponsor
			 reasonably believes that the benefits provided by the expatriate health
			 plan are actuarially similar to, or better than, the benefits provided
			 under a qualifying minimum value domestic group health plan.
						(E)If the plan or coverage provides dependent coverage of children, the plan or coverage makes such
			 dependent coverage available for adult children until the adult child
			 turns 26 years of age, unless such individual is the child of a child
			 receiving dependent coverage.
					(F)The plan or coverage—
						(i)is issued by an expatriate health plan issuer, or administered by an administrator, that maintains,
			 with respect to such plan or coverage—
							(I)network provider agreements with health care providers that are outside of the United States; and
							(II)call centers in more than one country and accepts calls from customers in multiple languages; and
							(ii)offers reimbursements for items or services under such plan or coverage in more than two
			 currencies.
						(G)The plan or coverage, and the plan sponsor or expatriate health insurance issuer with respect to
			 such plan or coverage, satisfies the provisions of title XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg et seq.), chapter 100 of the
			 Internal Revenue Code of 1986, and part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181 et seq.),
			 which would otherwise apply to such a plan or coverage, and sponsor or
			 issuer, if not for the enactment of the Patient Protection and Affordable
			 Care Act and title I and subtitle B of title II of the Health Care and
			 Education Reconciliation Act of 2010.
					(3)Qualified expatriateThe term qualified expatriate means any of the following individuals:
					(A)WorkersAn individual who is a participant in a group health plan, who is an alien residing outside the
			 United States, a national of the United States, lawful permanent resident,
			 or nonimmigrant for whom there is a good faith expectation by the plan
			 sponsor of the plan that, in connection with the individual’s employment,
			 the individual is abroad for a total of not less than 180 days during any
			 period of 12 consecutive months.
					(B)Other individuals abroadAn individual, such as a student or religious missionary, who is abroad, and who is a member of a
			 group determined appropriate by the Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury and the
			 Secretary of Labor.
					(4)Qualifying minimum value domestic group health planThe term qualifying minimum value domestic group health plan means a group health plan that is offered in the United States that meets the following
			 requirements:
					(A)Substantially all of the primary enrollees in the plan are not qualified expatriates, with respect
			 to such plan.
					(B)Substantially all of the benefits provided under the plan are not excepted benefits described in
			 section 9832(c) of the Internal Revenue Code of 1986.
					(C)The application of section 36B(c)(2)(C)(ii) of such Code to such plan would not prevent an employee
			 eligible for coverage under such plan from being treated as eligible for
			 minimum essential coverage for purposes of section 36B(c)(2)(B) of such
			 Code.
					(5)Abroad
					(A)United States Nationals
						(i)In generalExcept as provided in clause (ii), for purposes of applying paragraph (3) to a national of the
			 United States, the term abroad means outside the 50 States, the District of Columbia, and Puerto Rico.
						(ii)Special ruleFor purposes of applying paragraph (3) to a national of the United States who resides in the United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, or Guam, the term abroad means outside of the 50 States, the District of Columbia, Puerto Rico, and such territory or
			 possession.
						(B)Foreign citizensFor purposes of applying paragraph (3) to an individual who is not a national of the United States,
			 the term abroad means outside of the country of which that individual is a citizen.
					(6)United StatesThe term United States means the 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, and Guam.
				(7)Miscellaneous terms
					(A)Group health plan; health insurance coverage; health insurance issuer; plan sponsorThe terms group health plan, health insurance coverage, health insurance issuer, and plan sponsor have the meanings given those terms in section 2791 of the Public Health Service Act (42 U.S.C.
			 300gg–91), except that in applying such terms under this section the term health insurance issuer includes a foreign corporation which is predominantly engaged in an insurance business and which
			 would be subject to tax under subchapter L of chapter 1 of the Internal
			 Revenue Code of 1986 if it were a domestic corporation.
					(B)Foreign state; national of the United States; nonimmigrant; reside; lawful permanent residentThe terms national of the United States, and nonimmigrant have the meaning given such terms in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)), the term reside means having a residence (within the meaning of such term in such section), and the term lawful permanent resident means an alien lawfully admitted for permanent residence (as defined in such section).
					
	Passed the House of Representatives April 29, 2014.Karen L. Haas,Clerk
